                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

 BROWN BOTTLING GROUP, INC.                                                         PLAINTIFF

 vs.                                          CIVIL ACTION No.: 3:19-CV-142-HTW-LRA

 IMPERIAL TRADING, CO., LLC,
 LONG WHOLESALE, INC., AAA
 CASH & CARRY WHOLESALE, INC.,
 THE CORR-WILLIAMS COMPANY,
 THE H.T. HACKNEY CO., MS
 WHOLESALES 1 INC., and W.L.
 PETREY WHOLESALE CO., INC.                                                     DEFENDANTS

                                            ORDER

        BEFORE THIS COURT are the following two (2) motions: defendant AAA Cash & Carry

Wholesale, Inc.’s Motion to Dismiss Complaint [Docket no. 17]; and defendant Imperial Trading

Co., L.L.C.’s Motion to Dismiss Complaint [Docket no. 19]. Both motions were filed before

plaintiff filed its amended complaint. Since plaintiff filed its amended complaint, defendants have

filed motions to dismiss amended complaint. Accordingly, this court finds the above listed motions

moot.

        IT IS, THEREFORE, ORDERED that defendant AAA Cash & Carry Wholesale,

Inc.’s Motion to Dismiss Complaint [Docket no. 17] and defendant Imperial Trading Co.,

L.L.C.’s Motion to Dismiss Complaint [Docket no. 19] are MOOT and DENIED AS SUCH.

        SO ORDERED this the 12th day of January, 2020.

                                      /s/HENRY T. WINGATE
                                      UNITED STATES DISTRICT COURT JUDGE




                                                1
